DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant
The following is a Non-Final, first Office Action responsive to Applicant’s communication of 3/23/20, in which applicant filed the application.  Claims 1-5 are pending in the instant application and have been rejected below. 
Based on MPEP 608.01(n), the phrase “according to claim 1 or 2” in claims 3-5 is acceptable multiple dependent claim phrasing.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Management System For Responding to Incidents Based on Previous Workflows.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim 1 – “holding means, first acquisition means, second acquisition means, update means”; Claim 2 – presentation means, execution means – are all interpreted under 112f. Only the “holding means” has corresponding structure disclosed – “Par 67 as published states “examples of the holding unit are a hard disk and a semiconductor memory.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “first acquisition means, second acquisition means, update means” (claim 1); presentation means, execution means (claim 2) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The In addition, it will be appreciated by those skilled in the art referred to herein, on the basis of the description in this specification, each unit is implemented by a CPU (not shown), a module of an installed application program, a module of a system program, and a semiconductor memory for temporarily storing the contents of data read from a hard disk.” As a result of claims reciting “means,” there is no corresponding disclosure linking the various limitations identified to sufficient structure. Moreover, the system being claimed does not even comprise the “computer” mentioned in the preamble – the procedures are describing what another person is instructed to do with a different computer. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Suggestions to overcome 112b in light of 112f issues: Examiner suggests reciting something similar to the following based on paragraph 33-34, 67 as published:
“A management system for management support of a computer system, comprising: 
a processor executing a program stored in a memory comprising:
a holding unit 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Step One - First, pursuant to step 1 in MPEP 2106.03, the claim 1 is directed to a system which is a statutory category.
Step 2A, Prong One - MPEP 2106.04 - The claim 1 recites– 
A management system for management support of a computer system, comprising: 
… hold information relating to an incident that has occurred previously in the computer system and a procedure for responding to the incident in association with each other; 
… acquire information relating to an incident newly occurring in the computer system from a user; 
… acquire, from the holding means, the procedure for responding to the previous incident corresponding to the newly occurring incident on a basis of the information acquired by the first acquisition means; and 
… update the procedure for responding acquired by the second acquisition means on a basis of the acquired information.
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “certain methods of organizing human activity” (managing personal behavior – following rules or instructions – claims are about giving users the procedure for responding to an incident). The claims are a series of steps of to look at information for a previous incident and a procedure for responding to the incident; look at information for a “new” incident; acquire a procedure for the new incident based on 
Step 2A, Prong Two - MPEP 2106.04 - This judicial exception is not integrated into a practical application. In particular, the claim 1 recites additional elements that are:
A management system for management support of a computer system, comprising: 
“a holding means” configured to hold information relating to an incident that has occurred previously in the computer system and a procedure for responding to the incident in association with each other; 
“a first acquisition means” configured to acquire information relating to an incident newly occurring in the computer system from a user; 
“a second acquisition means” configured to acquire, from the holding means, the procedure for responding to the previous incident corresponding to the newly occurring incident on a basis of the information acquired by the first acquisition means; and 
“an update means” configured to update the procedure for responding acquired by the second acquisition means on a basis of the acquired information. (holding means interpreted as memory; other limitations likely to be amended to be a computer executing instructions, which results in just “by a computer” occurring for each claim; as a result – this is MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea;); 
These elements of “memory” and “means” [which appears from FIG. 2 that a computer implementing each step could be recited] amounts to no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  The claim is directed to an abstract idea.
Step 2B in MPEP 2106.05 - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of ““memory” and “means” [which appears from FIG. 2 that a computer implementing each step could be recited] are “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
In addition, the following limitations are conventional computer functions:
“a holding means” configured to hold information relating to an incident that has occurred previously in the computer system and a procedure for responding to the incident in association with each other (MPEP 2106.05(d)(II) – storing and retrieving information in memory).
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. The claim is not patent eligible. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Claim 2 recites an additional element of “a presentation means configured to present the procedure for responding acquired by the second acquisition means to the user in a selectable manner.” This likely results [pending amendment] that there is a display with a GUI allowing selections. This additional element is “apply it” on a computer (MPEP 2106.05f) and field of use (MPEP 2106.05h) for stating the interface is selectable. Claim 2 also narrows the abstract idea by stating that the procedure is 
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
For more information on 101 rejections, see MPEP 2106. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (US 2016/0224910) in view of Garay (US 2018/0307756).
Concerning claim 1, Deng discloses:
A management system for management support of a computer system (Deng – See par 44, FIG. 1 - The networked computer environment 100 may include a computer 102 with a processor 104 and a data storage device 106 that is enabled to run a System Administrator Action Program 108A. The networked computer environment 100 may also include a server 112 that is enabled to run a System Administrator Action Program 108B and a communication network 110. See also FIG. 3 – showing computer componentns; See par 47 - FIG. 2, an operational flowchart 200 illustrating the process that is triggered when a new problem ticket is created, consisting of steps carried out by the System Administrator Action Program 108A, 108B (FIG. 1) to extract system administrator actions performed to resolve the ticket, present the workflow to the system administrator for review, and store the reviewed workflow in a knowledge base for future use.), comprising: 
a holding means (Par 67 as published states “examples of the holding unit are a hard disk and a semiconductor memory” – Deng – See par 44, FIG. 1 – networked computer environment includes data storage device 106 to run system administrator action program 108a; knowledge base 116 on server 112; See also par 61 – FIG. 1, 3 – computer components may include one or more computer-readable tangible storage devices) configured to hold information relating to an incident that has occurred previously in the computer system and a procedure for responding to the incident in association with each other (Deng – See par 43 -extract previous system administrator actions in order to create candidate, best-practice workflows for a given type of information technology (IT) system problem, which can be used to resolve a future problem ticket associated with a similar system issue. summaries of administrator actions may be grouped together into a cluster based on similarity of the administrator actions. Thereafter, a candidate workflow may be created using the individual summaries of administrator actions, computed on all summaries belonging to a group (e.g. cluster). Then, the reviewed workflow may be stored in a knowledge base; See par 43 - According to at least one implementation, a ticket may be associated with a problem of a given type or category. See par 47 - FIG. 2, an operational flowchart 200 illustrating the process that is triggered when a new problem ticket is created, consisting of steps carried out by the System Administrator Action Program 108A, 108B (FIG. 1) to extract system administrator actions performed to resolve the ticket, summarize similar system administrator actions into a workflow when sufficient number of tickets for a similar problem have been resolved, and store the reviewed workflow in a knowledge base for future use);
a first acquisition means (No explicit example for this; Par 42 as published states “the ticket reception unit 104 acquires information relating to an incident newly occurring in the managed system 4 from the service desk”; par 67 as published then states “In addition, it will be appreciated by those skilled in the art referred to herein, on the basis of the description in this specification, each unit is implemented by a CPU (not shown), a module of an installed application program, a module of a system program, and a semiconductor memory for temporarily storing the contents of data read from a hard disk. Deng – See par 24 - The flowchart and block diagrams in the Figures illustrate the architecture, functionality, and operation of possible implementations of systems, methods, and computer program products. In this regard, each block in the flowchart or block diagrams may represent a module, or portion of instructions, which comprises one or more executable instructions for implementing the specified logical function(s); each block/flowchart can be implemented by hardware-based systems or combinations of hardware and computer instructions) configured to acquire information relating to an incident newly occurring in the computer system from a user (Deng See par 47, FIG. 2 - FIG. 2, an operational flowchart 200 illustrating the process that is triggered when a new problem ticket is created, consisting of steps carried out by the System Administrator Action Program 108A, 108B (FIG. 1) to extract system administrator actions performed to resolve the ticket; At 202 within the System Administrator Action Program 108A, 108B (FIG. 1), a category C.sub.i may be assigned to a new ticket, based on the problem associated with the ticket); 
a second acquisition means (No explicit example for this; Par 42 as published states “the ticket reception unit 104 acquires information relating to an incident newly occurring in the managed system 4 from the service desk”; par 67 as published then states “In addition, it will be appreciated by those skilled in the art referred to herein, on the basis of the description in this specification, each unit is implemented by a CPU (not shown), a module of an installed application program, a module of a system program, and a semiconductor memory for temporarily storing the contents of data read from a hard disk. Deng – See par 24 - The flowchart and block diagrams in the Figures illustrate the architecture, functionality, and operation of possible implementations of systems, methods, and computer program products. In this regard, each block in the flowchart or block diagrams may represent a module, or portion of instructions, which comprises one or more executable instructions for implementing the specified logical function(s); each block/flowchart can be implemented by hardware-based systems or combinations of hardware and computer instructions) configured to acquire, from the holding means, the procedure for responding to the previous incident corresponding to the newly occurring incident on a basis of the information acquired by the first acquisition means (Deng – See par 55, FIG. 2 - Next at 218, the System Administrator Action Program 108A, 108B (FIG. 1) may construct a candidate workflow (e.g. action plan) to resolve a ticket in category C.sub.i using the grouped summaries of administrator actions. Additionally, steps within summaries of administrator actions implemented in a large number of summaries of administrator actions may be given more weight when constructing a candidate workflow, since steps performed by many system administrators may be more reliable than steps performed by only a few system administrators. Identifying distinct n-grams in a single group or cluster of system administrator action summaries and identifying the most frequently occurring n-grams as important atomic-steps in the field of IT systems management that may assist with creating accurate idealized workflows to be presented for review.).
Deng discloses changing the trustworthiness for whether actions fully resolve a system issue (see par 51) and that reviews by experts can result in editing the workflow and storing it in a knowledge base (See par 57). While suggested, Deng does not explicitly disclose:
“an update means configured to update the procedure for responding acquired by the second acquisition means on a basis of the acquired information.”
Garay discloses the limitations:
an update means (“update unit” 110 shown in FIG. 3 - par 67 as published then states “In addition, it will be appreciated by those skilled in the art referred to herein, on the basis of the description in this specification, each unit is implemented by a CPU (not shown), a module of an installed application program, a module of a system program, and a semiconductor memory for temporarily storing the contents of data read from a hard disk. Garay – See par 120 - Functional aspects can be implemented in algorithms that execute on one or more processors. 121 - the terms “module” or “monitor” as used herein and in the figures may be understood as corresponding to a functional unit implemented using software, hardware (e.g., an ASIC), or a combination of software and hardware. In certain contexts, such modules or monitors may be understood to be a processor-implemented software module or software-implemented monitor that is part of or callable by an executable program) configured to update the procedure for responding acquired by the second acquisition means on a basis of the acquired information (Garay – See par 92 - The machine learning techniques are also utilized to reorganize or update or optimize the tree type data structures that are stored in the database of the system for identifying resolutions. This reorganization enables more optimal resolution options to be generated in response to future incidents based on previous success rates and information collected. See par 98 - The system for identifying resolutions can also run a background check on security access control lists (ACLs) and the element selected dictionary and sys_object tables, provide logs of information, conduct machine learning techniques to ensure the resolution options and other returned information is accurate and up to date, and conduct comparisons between baseline and customized instances to aid in the resolution of the incidents (or the generation of resolution options)).
Both Deng and Garay are analogous art as they are directed to responding to tickets regarding computing issues/incidents and resolving the issues (See Deng Abstract; Garay Abstract). Deng discloses changing the trustworthiness for whether actions fully resolve a system issue (see par 51) and that reviews by experts can result 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of constructing candidate workflows (action plans) to resolve tickets/issues in Deng to further update the resolutions based on success and to remain up to date as disclosed in Garay, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.  

Concerning claim 2, Deng discloses:
The management system according to claim 1, further comprising: 
a presentation means (No explicit example for this; presentation unit 108 in FIG. 3; par 51 as published states “presentation unit 108 presents the process 508 to the service desk on a recommendation screen described later”; par 67 as published then states “In addition, it will be appreciated by those skilled in the art referred to herein, on the basis of the description in this specification, each unit is implemented by a CPU (not shown), a module of an installed application program, a module of a system program, and a semiconductor memory for temporarily storing the contents of data read from a hard disk. Deng – See par 34 – applications accessible through web browser; See par 64, FIG. 3 – display monitor 920; External components 900 a, b can also include touch screens, virtual keyboards, touch pads, pointing devices, and other human interface devices.) configured to present the procedure for responding acquired by the second acquisition means to the user in a selectable manner (Deng – see par 15 - a system administrator may browse a library of action plans in order to select the most appropriate action plan to aid in resolving the current system issue. See par 56 - Next at 220, the System Administrator Action Program 108A, 108B (FIG. 1) may present the candidate workflow to an SME for review.).
Deng discloses changing the trustworthiness for whether actions fully resolve a system issue (see par 51) and that reviews by experts can result in editing the workflow and storing it in a knowledge base (See par 57). 
While suggested, Deng does not explicitly disclose:
“an execution means configured to execute the procedure for responding updated by the update means upon selection of the procedure for responding acquired by the second acquisition means by the user.”
Garay discloses the limitations:
an execution means (No explicit example for this; execution unit 112 in FIG. 3; par 67 as published then states “In addition, it will be appreciated by those skilled in the art referred to herein, on the basis of the description in this specification, each unit is implemented by a CPU (not shown), a module of an installed application program, a module of a system program, and a semiconductor memory for temporarily storing the contents of data read from a hard disk. Garay – See par 120 - Functional aspects can be implemented in algorithms that execute on one or more processors. 121 - the terms “module” or “monitor” as used herein and in the figures may be understood as corresponding to a functional unit implemented using software, hardware (e.g., an ASIC), or a combination of software and hardware. In certain contexts, such modules or monitors may be understood to be a processor-implemented software module or software-implemented monitor that is part of or callable by an executable program) configured to execute the procedure for responding updated by the update means upon selection of the procedure for responding acquired by the second acquisition means by the user (Spec par 40 as published - The number of useful times is the number of times received feedback that the knowledge workflow has been useful when the knowledge workflow is selected by the recommendation engine 106 described later and used at the service desk. The number of times of use is the number of times that the knowledge workflow is selected by the recommendation engine 106 described later and used at the service desk.  Garay discloses the limitations as best understood in light of the grammar issue (see claim objections above) – See par 92 - The machine learning techniques are also utilized to reorganize or update or optimize the tree type data structures that are stored in the database of the system for identifying resolutions. This reorganization enables more optimal resolution options to be generated in response to future incidents based on previous success rates and information collected; See par 100 – incident resolution and classification can also include - data optimization for accurate machine learning technique utilization, analytics and metric information including but not limited to how instances are being utilized, the various incidents or issues being experienced, and the success of the generated/suggested resolution options. See par 104 - In addition, the resolution options can be automatically applied to help resolve the incident automatically without requiring intervention by an operator of the client device.).
	It would have been obvious to combine Deng and Garay for the same reasons as stated above with regards to claim 1, regarding the “update means.”

	Concerning claim 3, Deng discloses changing the trustworthiness for whether actions fully resolve a system issue (see par 51) and that reviews by experts can result in editing the workflow and storing it in a knowledge base (See par 57). Deng further discloses looking at similarity of administrator actions (See par 43), grouping similar approaches to solve similar tickets in a category (See par 54). Deng does not explicitly disclose the limitations.
	Garay discloses:
The management system according to claim 1 or 2, wherein the update means has contents updated depending on a difference between the newly occurring incident and the previous incident corresponding to the newly occurring incident (Garay – See par 97 - The selection can include but is not limited to a customized resolution option 714 that has been determined based on the information submitted and a previously successful resolution option 716 (e.g., a resolution option that resolved a similar incident in the past and that is determined based on the pathway information and the incident data); See par 91, 104 - In this automated environment, the path to pain point information (e.g., user commands, corresponding transaction steps, incident data, descriptions, etc.) that is tracked and recorded in the background by an information collector (such as the information collector 302 of FIG. 3) can be automatically transmitted to a resolution generator (such as the resolution generator 308 of FIG. 3) and any potential resolution options that are determined or generated because of similarities in the data (e.g., similarities between the path to pain point data structure submitted and previous data structures submitted) can be automatically transmitted back to the client device).
	It would have been obvious to combine Deng and Garay for the same reasons as stated above with regards to claim 1, regarding the “update means.” In addition, Deng further discloses looking at similarity of administrator actions (See par 43), grouping similar approaches to solve similar tickets in a category (See par 54). Garay improves upon Deng by further analyzing similarities in incident data, desciprtions to determine the potential resolution (See par 91, 104). One of ordinary skill in the art would be motivated to further include explicitly updating the procedure for resolutions based on similarities to efficiently improve upon the similarities analyzed in Deng.

	Concerning claim 4, Deng discloses clustering actions for resolution based on similarities in actions and states (See par 54) where different issues can have error messages like “file system out of space”  (See par 53-54). Deng does not explicitly disclose the limitations.

The management system according to claim 1 or 2, wherein 
the holding means has a part described with a variable, the part being used to specify a target to be operated in the procedure for responding held in the holding means (Garay – See par 92 - The machine learning techniques are also utilized to reorganize or update or optimize the tree type data structures that are stored in the database of the system for identifying resolutions. This reorganization enables more optimal resolution options to be generated in response to future incidents based on previous success rates and information collected. The information that is collected and associated with the incident that the customer instance experiences (user commands, communications, associated backend transaction steps, submitted descriptions, other incident data) is continuously utilized to determine similar situations and similar resolution options that could help resolve the incident and avoid the creation of an incident report.), and 
the update means replaces a variable of the procedure for responding to the previous incident corresponding to the newly occurring incident with a specific value corresponding to the newly occurring incident. (Applicant’s example in par 52 as published states- replacing a word with “Server0001” for a “specific state” for the workflow. Garay discloses the limitations - see par 97 – The selection can include but is not limited to a customized resolution option 714 that has been determined based on the information submitted and a previously successful resolution option 716 (e.g., a resolution option that resolved a similar incident in the past and that is determined based on the pathway information and the incident data). See par 98 -  The system for identifying resolutions can also run a background check on security access control lists (ACLs) and the element selected dictionary and sys_object tables, provide logs of information, conduct machine learning techniques to ensure the resolution options and other returned information is accurate and up to date, and conduct comparisons between baseline and customized instances to aid in the resolution of the incidents (or the generation of resolution options; See par 109 - In response to the user's commands, an incident may occur that provides an indication of the incident (e.g., an error message). Based upon the receiving the recorded path to pain point information (including but not limited to the series of actions, incident data, etc.), a database (such as the database 304 of FIG. 3 – see par 77 – uses machine learning for accurate resolution options) can be queried for various potential resolution information and options to help resolve the experienced incident. Once the appropriate resolution information and options are identified, a message can be transmitted with this information).
It would have been obvious to combine Deng and Garay for the same reasons as stated above with regards to claim 1 and claim 3. In addition, Deng discloses clustering actions for resolution based on similarities in actions and states (See par 54) where different issues can have error messages like “file system out of space”  (See par 53-54). Garay improves upon Deng by explicitly disclosing looking at the customer instance (commands, steps taken, descriptions, incident data) to determine similar resolution options (See par 92) and customizing resolution options and giving appropriate resolution information and options to a user based on the error (See par 97, 109). One 

	Concerning claim 5, Deng discloses “Additionally, the present embodiment has the capacity to improve the technical field of system administrator resolution of help desk tickets by using automated machine-level analysis to determine a standardized workflow to correct a known system issue” (See par 14). Deng does not explicitly disclose the limitations.
	Garay discloses the limitations:
The management system according to claim 1 or 2, wherein the second acquisition means acquires the procedure for responding using a model obtained by machine learning (Garay – see par 92 - The machine learning techniques are also utilized to reorganize or update or optimize the tree type data structures that are stored in the database of the system for identifying resolutions. This reorganization enables more optimal resolution options to be generated in response to future incidents based on previous success rates and information collected. See par 101 - After organization of the data into the tree type data structure (or a similar data structure), the system utilizes machine learning techniques to learn from the data thereby enabling storage of the path to pain point data in optimized locations associated with resolution options (e.g., knowledge base articles or KB articles). By optimizing and reorganizing the tree structure, the information and resolution options associated various incidents can be more readily returned).
It would have been obvious to combine Deng and Garay for the same reasons as stated above with regards to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anand (US 2014/0129536) – disclosing extracting keywords to classify incidents (See Abstract) and using this for resolution (See par 61)
Forte (US 10,439,884) – disclosing using machine learning to propose a playbook tailor-made for the new incident based on data about the incident and similar incidents; model can integrate past decisions and playbook customizations (See Col. 2, lines 35-46)
Hibbets (US 2009/0063386) – disclosing resolving issues and looking at related entries from a knowledge base of closed tickets (See par 48, FIG. 4)
Sachan (US 2020/0293946) – directed to machine learning incident classification and resolution (see abstract)
Zhou, “Resolution Recommendation for Event Tickets in Service Management,” 2015, IFIP/IEEE International Symposium on Integrated Network Management, pages 287-295 - directed to using similarity measurement between events and previous resolutions of similar events recommendations (See Abstract)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619